UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT No.1 to FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report: July 01, 2012 (Date of earliest event reported) Asure Software,Inc. (Exact name of registrant as specified in its charter) Delaware 0-20008 74-2415696 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 110 Wild Basin Rd Austin, TX (Address of principal executive offices) (Zip Code) 512-437-2700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: We are filing this Amendment No. 1 to our Form 8-K/A filing to correct certain information relating to the unaudited and pro forma financial information included therein. For the reader’s convenience, we are refiling in this document all information from the original 8-K/A filing. This Form 8-K/A is filed as an amendment to the Current Report on Form 8-K filed by Asure Software, Inc. on July 6, 2012.This Amendment is being filed to include the financial statements of PeopleCube BV, d/b/a PeopleCube and pro forma information listed below. Item9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired. Exhibit99.1 - Audited Financial Statements for PeopleCube as of and for the years ended December31, 2011 and 2010 and the accompanying Report of Independent Auditors; and Exhibit99.2 - Unaudited Financial Statements for PeopleCube as of and for the six months ended June30, 2012 and 2011. (b) Pro forma financial information—Included herein as Exhibit99.3 are the unaudited pro forma condensed combined Balance Sheet as of June 30, 2012 and the pro forma condensed combined Statements of Operations for the twelve months ended December 31, 2011 and six months ended June 30, 2012. (c) Exhibits. Exhibit Description Consent of McGladrey LLP Audited Financial Statements for PeopleCube as of and for the years ended December31, 2011and 2010 and the accompanying Report of Independent Auditors. Unaudited Balance Sheet for PeopleCube as of June 30, 2012 and Income Statement and Cash Flows for the six months ended June30, 2012 and 2011. Asure Software,Inc. unaudited pro forma condensed combined Balance Sheet as of June 30, 2012 and the condensed combined Statements of Operations for the six month period ended June 30, 2012 and the fiscal year ended December31, 2011 with respect to the acquisition of PeopleCube. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASURE SOFTWARE, INC. Date: September21, 2012 By: /s/Patrick Goepel Patrick Goepel Chief Executive Officer EXHIBIT INDEX Exhibit Description Consent of McGladrey LLP Audited Financial Statements for PeopleCube as of and for the years ended December31, 2011and 2010 and the accompanying Report of Independent Auditors. Unaudited Balance Sheet for PeopleCube as ofJune 30, 2012 and Income Statement and Cash Flows for the six months ended June30, 2012 and 2011. Asure Software,Inc. unaudited pro forma condensed combined Balance Sheet as of June 30, 2012 and the condensed combined Statements of Operations for the six month period ended June 30, 2012 and the fiscal year ended December31, 2011 with respect to the acquisition of PeopleCube.
